Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loderer et al., (US Pub.20180110913 A1), hereinafter Loderer in view of Riley et al., (US Pub.2009/0293588A1), hereinafter Riley.

          Regarding Claim 1, Loderer disclose a bubble detection sensor, comprising: 
   an emitter having an emitting surface (Fig. 2, # 31, para [0035], where  second sensor 17 that detects bubbles in the flowing fluid and generates bubble detection data signal(s);  the second sensor 17 includes an ultrasonic pulse emitter 31, emitter comprising a surface 31); and

    a receiver positioned on a side of a fluid conduit opposite the emitter, the receiver having a receiving surface (para [0035], where  and an ultrasonic pulse receiver 33 that is disposed to receive ultrasonic pulses emitted from the ultrasonic pulse emitter 31) adapted to receive a signal emitted by the emitter through a fluid of the fluid conduit (Fig. 1 and 2, F is fluid through conduit T see also paragraph [0027], para [0044], where sensor array may detect bubbles, and  because fluid flow rate is measured bubble detection… frequent pulses in order to monitor continuously the fluid to determine whether bubbles are present or not),
      a sensor axis extending normal to the emitting surface (Fig. 6D, left figure, 31 is emitting surface and normal to 31 and 33 (dashed line) is sensor axis) and the receiving surface is disposed at a rotation offset angle with respect to a plane extending normal to a longitudinal conduit axis of the fluid conduit (Figures 6 D, where receiving surface located at an offset angle that is between a line parallel to the conduit (i.e. parallel to arrow F) and the sensor axis (i.e. dashed line extending from item 31-33, para [0046], where ultrasonic flow path A between sensors 27 and 29, and the ultrasonic flow path B between sensors 31 and 33, may be located at different height levels spaced lengthwise along the tube T (FIG. 6A) or at different crisscrossing levels spaced lengthwise along the tube T (FIG. 6B), e.g., rotational offset); (para [0048], where paired sensors is oriented either horizontally or vertically with respect to the cross-section of the tube T, and transversely bisects the cross-section of tube T though the center longitudinal axis L of tube T at either an acute or an obtuse angle, e.g., sensor 3 extend normal to a longitudinal conduit axis),
Loderer does not disclose the rotation offset angle is set to optimize a ratio of a sensitivity of the signal received by the receiver to an efficiency of the signal received by the receiver.
Riley disclose the rotation offset angle is set to optimize a ratio of a sensitivity of the signal received by the receiver to an efficiency of the signal received by the receiver (para [0078], where maintaining a high signal to noise ratio; using an array of sensors 14a-14c, 18a-18c, the detector 10C may determine which sensors provide the optimal signal path and will best detect air bubbles);(para [0095], where Fig. 13, another sensor configuration for an air bubble detector is shown. The detector may include a first sensor pair having an emitter 14a and receiver 18a and a second sensor pair having an emitter 14b and a receiver 18b. The first sensor pair and second sensor pair are placed around a tube 298 at approximately a right angle to each other. The use of two sensor pairs may provide better detection of bubbles located along the sides of the tube).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide optimize a ratio of a sensitivity of the signal received by the receiver to an efficiency of the signal received by the receiver, as taught by Riley into Loderer in order to more efficiently increase the bubble detection. 

       Regarding Claim 5, Loderer disclose  the bubble detection sensor of claim 1, wherein the rotation offset angle is greater than an angle of the sensor axis set to optimize only the efficiency of the signal received by the receiver (Fig. 6B, where offset angel between 31 (emitter)and 33 (receiver) is “0 Degree” and Angle of the sensor axis it’s angle between Axis line(horizontal) and line B (between center until 33), which is angle proximately 30 degree, e.g., sensors offset angle less than angle of the sensor axis, examiner notes that since the rotation offset angle is greater than an angle of the sensor axis, the angle is set to optimize only the efficiency of the signal received by the receiver).

       Regarding Claim 6, Loderer and Riley disclose the bubble detection sensor of claim 1, but Loderer does not disclose wherein the rotation offset angle is greater than or equal to 20° and less than or equal to 35°.
Riley disclose the rotation offset angle is greater than or equal to 20° and less than or equal to 35° (Fig. 9, # 14 and 18, Fig. 2D, # 14 and 18, para [0076], where detector 10B may be designed to hold a conduit between the sensors 14, 18 and maintain proper alignment between the sensors 14, 18 ..For example, the sensors 14, 18 and mounts 46 may be positioned on the arms 54 at a 20 degree angle, such that they are aligned with each other and in the orientation shown when the arms 54 are disposed at an angle of 40 degrees relative to each other.  Sliding the mounts 46 along the arms 54 will increase or decrease the distance between the sensors 14, 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide offset angle is greater than or equal to 20° and less than or equal to 35°, as taught by Riley into Loderer in order to increase  sensitivity of bubble detection.

       Regarding Claim 7, Loderer and Riley disclose the bubble detection sensor of claim 6, but Loderer do not disclose wherein the rotation offset angle is greater than or equal to 25° and less than or equal to 30°.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to the rotation offset angle is greater than or equal to 25° and less than or equal to 30° to produce predictable results of maximizing ratio sensitivity with the benefit of optimizing the efficiency of the signal with accordance the dimension of the sensor housing.
Since, Riley disclose positioned arms 54 at 20 degree angle and 40 degree it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use rotation offset angle is greater than or equal to 25° and less than or equal to 30°, since applicant have not disclose that range (20 degree and 40 degree) to solve any stated problem or is for any particular purposes and appears that invention would performed equally will with range of position is greater than or equal to 25° and less than or equal to 30°.

      Regarding Claim 8,  Loderer and Riley disclose the bubble detection sensor of claim 1. Further, Loderer disclose wherein the receiving surface is parallel to the emitting surface (see Fig. 6C, where 31 (emitter) in parallel with 33(receiver)).

       Regarding Claim 9, Loderer and Riley disclose the bubble detection sensor of claim 1. Further, Loderer disclose wherein an emitting overlapping portion of the emitting surface overlaps with a receiving overlapping portion of the receiving surface in a direction extending parallel to the sensor axis (Fig.6B, where piezoelectric sensor element 27(receiving surface) overlapping with 31(emitting surface) and therefore the 33 (receiving portion) will be overlapping with 31 (emitter) in direction extending parallel, because the receiver and emitter are cross located on diagonal line, 45 degree from the axis, therefore fully overlapping each other on extending direction).

       Regarding Claim 11, Loderer and Riley disclose the bubble detection sensor of claim 1. Further, Loderer disclose wherein the emitting surface does not overlap with the receiving surface in a direction extending parallel to the sensor axis (Fig.6B, where 31(emitting surface) does not overlap with receiver the 33 (receiving portion) overlapping with 31 (emitter) in direction extending parallel from the emitter or receiver).  
.
      Regarding Claim 12, Loderer and Riley disclose the bubble detection sensor of claim 1. Further, Loderer disclose wherein the emitter has an emitter cross-sectional area and the receiver has a receiver cross-sectional area different from the emitter cross-sectional area (Fig. 6B-6D, Fig. 2, where cross sectional area 33 corresponds to the Fig. 6C and on the Fig. 6B and 6D the cross-sectional area will be different and Fig. 15 cross-sectional illustration of sensor array 700…piezoelectric sensor array 610).

     Regarding Claim 13, Loderer and Riley disclose the bubble detection sensor of claim 1. Further, Loderer disclose the emitter and the receiver are each a piezoelectric crystal (para [0024], FIG. 15 is a cross-sectional illustration of sensor array 700 for measuring fluid temperature that may be used with an ultrasonic piezoelectric sensor array 610).

      Regarding Claim 14, Loderer and Riley disclose the bubble detection sensor of claim 1. Further, Loderer disclose comprising another emitter and another receiver, the another emitter and the another receiver positioned with respect to each other identically to the emitter and the receiver (Fig. 2, para [0034], where each of the piezoelectric elements 27, 29 are ultrasonic transducers capable of both emitting and receiving ultrasonic signals so that the piezoelectric elements 27, 29).

      Regarding Claim 15, Loderer and Riley disclose the bubble detection sensor of claim 1. Further, Loderer disclose comprising a housing (Fig. 1, main housing 3) having a first receiving section in which the emitter is held (e.g. Fig. 2 left rectangle containing items 27, 35, and emitter 31 is first receiving section) and a second receiving section in which the receiver is held (e.g. Fig. 2 right rectangle containing items 29, 37, and receiver 33 is second receiving section)) .

      Regarding Claim 16, Loderer and Riley disclose the bubble detection sensor of claim 15.  Loderer further teaches wherein the first receiving section is separated from the second receiving section along a depth direction perpendicular to the longitudinal conduit axis to form a channel between the first receiving section and the second receiving section (e.g. see Fig. 2 depth direction is perpendicular to arrow F, first receiving section (left rectangle) and second receiving section (right rectangle) are separated and form a channel (indicated by tube T).

       Regarding Claim 17, Loderer and Riley disclose the bubble detection sensor of claim 16. Loderer further teaches wherein the channel is formed by an exterior surface of the housing (e.g. see Fig. 2, item 3 solid lines indicate exterior surface of housing) and the fluid conduit is disposed in the channel (e.g. see Fig. 2 fluid conduit Tis disposed in channel).

         Regarding Claim 18, Loderer disclose a bubble detection system, comprising:
       a fluid conduit along which a fluid passes (Abstract, where a fluid flow sensing and bubble detecting apparatus includes a housing comprising a channel configured to receive a tube through which fluid flows); and
      a bubble detection sensor including an emitter having an emitting surface (Fig. 2, # 31, para [0035], where second sensor 17 that detects bubbles in the flowing fluid and generates bubble detection data signal(s);  the second sensor 17 includes an ultrasonic pulse emitter 31, emitter comprising a surface 31) and a receiver positioned on a side of the fluid conduit opposite the emitter (para [0035], where an ultrasonic pulse receiver 33 that is disposed to receive ultrasonic pulses emitted from the ultrasonic pulse emitter 31, Fig. 2, where receiver 33 located on opposite side of the conduit from emitter 31), the receiver having a receiving surface adapted to receive a signal emitted by the emitter through the fluid (Fig. 1 and 2 F is fluid, para [0044], where sensor array may detect bubbles, and  because fluid flow rate is measured bubble detection… frequent pulses in order to monitor continuously the fluid to determine whether bubbles are present or not),
    
      a sensor axis extending normal to the emitting surface (Fig. 6D, left figure, 31 is emitting surface and normal to 31 and 33 (dashed line) is sensor axis) and the receiving surface is disposed at a rotation offset angle with respect to a plane extending normal to a longitudinal conduit axis of the fluid conduit (Figures 6 D, where receiving surface located at an offset angle that is between a line parallel to the conduit (i.e. parallel to arrow F) and the sensor axis (i.e. dashed line extending from item 31-33, para [0046], where ultrasonic flow path A between sensors 27 and 29, and the ultrasonic flow path B between sensors 31 and 33, may be located at different height levels spaced lengthwise along the tube T (FIG. 6A) or at different crisscrossing levels spaced lengthwise along the tube T (FIG. 6B), e.g., rotational offset); (para [0048], where paired sensors is oriented either horizontally or vertically with respect to the cross-section of the tube T, and transversely bisects the cross-section of tube T though the center longitudinal axis L of tube T at either an acute or an obtuse angle, e.g., sensor 3 extend normal to a longitudinal conduit axis), the rotation offset angle is set (Fig. 6B, where 31 and 33 located on diagonal  axis, e.g., rotation offset angle set).

Loderer does not disclose rotation offset angle is set to optimize a ratio of a sensitivity of the signal received by the receiver to an efficiency of the signal received by the receiver.
Riley disclose rotation offset angle is set to optimize a ratio of a sensitivity of the signal received by the receiver to an efficiency of the signal received by the receiver (para [0078], where maintaining a high signal to noise ratio; using an array of sensors 14a-14c, 18a-18c, the detector 10C may determine which sensors provide the optimal signal path and will best detect air bubbles);(para [0095], where Fig. 13, another sensor configuration for an air bubble detector is shown. The detector may include a first sensor pair having an emitter 14a and receiver 18a and a second sensor pair having an emitter 14b and a receiver 18b. The first sensor pair and second sensor pair are placed around a tube 298 at approximately a right angle to each other. The use of two sensor pairs may provide better detection of bubbles located along the sides of the tube).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide optimize a ratio of a sensitivity of the signal received by the receiver to an efficiency of the signal received by the receiver, as taught by Riley into Loderer in order to more efficiently increase the bubble detection.

Regarding Claim 19, Loderer and Riley disclose: the bubble detection system of claim 18. 
Loderer further discloses controller providing input and output voltage (para [0038],  the processor 21 outputs the necessary signals to control the operation of each of the several sensor elements to perform its intended function and to produce an output measurement. The processor 21 also has an output on line 41 that controls operation of a bi-directional multiplexer 43 that is gated by the processor 21 to sequentially apply the signals from the processor 21 to control operation of a fluid flow rate measuring circuit 45 associated with offset piezoelectric sensor elements 27 and 29) to
 the emitter to create the signal and the receiver representative of the signal received by the receiver (para [0040], where direct sequential transmission and reception of ultrasonic wave signals between ultrasonic sensor elements 27, 29 or (31/emitter and 33/receiver see para [0045]) based on a clock signal. Electronics 59 receives control signals directly from the processor 21 via line 42. Received ultrasonic energy is converted by the piezoelectric sensor elements. The signal is then processed by electronics 59 to an analog output voltage that correlates with the time difference of the ultrasonic signal); (para [0055], where  paired piezoelectric sensors 27, 29 are also operably connected to provide signal input and output to the multiplexing circuit 75).

       Regarding Claim 20, Loderer and Riley disclose the bubble detection system of claim 19. 
Loderer further discloses wherein the controller determines a presence of a bubble in the fluid based on the output voltage (para [0055], where paired piezoelectric sensors 27, 29 are also operably connected to provide signal input and output to the multiplexing circuit 75 in order to provide analog fluid flow rate data, when gated to do so, that is processed by the fluid flow rate data processing circuit 61, which comprises a timing circuit and other components that output a digital signal that is input to the processor 121 for the purpose of ascertaining the fluid flow rate Q of fluid F. The processor 121 is operably connected to output the calculated fluid flow rate Q and the results of bubble detection to an audio-visual display apparatus 53 and/or other device 55) and (para [0040], where the signal is then processed by electronics 59 to an analog output voltage that correlates with the time difference of the ultrasonic signal).
 The processed correlated ultrasonic signals with time by output voltage used for bubble detection (as seen in para [0055]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
Loderer in view of Riley, as applied to the Claim 1 and further in view of Li et al., (Us Pub.20190357827), hereinafter Li. 
       Regarding Claim 2, Loderer and Riley disclose the bubble detection sensor of claim 1, Loderer disclose the absence of a bubble in the fluid and the presence of the bubble in the fluid (para [001], where bubble detecting apparatus; detect the gas bubble in the fluid in the tube or pipe; detect the presence or absence of bubbles in a fluid).

Loderer and Riley do not disclose wherein the sensitivity of the signal is calculated based on a difference in an amplitude of the signal received by the receiver between the absence of a bubble in the fluid and the presence of the bubble in the fluid.

 Li disclose the sensitivity of the signal is calculated based on a difference in an amplitude of the signal received by the receiver (para [0684], where  signals can have different amplitudes, but equivalent signal patterns (e.g., rises, falls, trends and the like) such that a noise component can be subtracted out (as described elsewhere herein) while compensating for any difference in signal amplitude (e.g., sensitivity of the first and second working electrodes), as described elsewhere herein. In some circumstances, the membrane portions associated with the working electrodes (e.g., of a dual-electrode sensor) can possess different sensitivities (e.g., signal sensitivities)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide difference in an amplitude of the signal, as taught by Li in combination of Loderer and Riley in order to more efficiently detect the bubbles.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Loderer in view of Riley, as applied to the Claim 1 and further in view of Elsherbini  (US Pub.2022/0093546), hereinafter Elsherbini. 
        Regarding Claim 3, Loderer and Riley disclose the bubble detection sensor of claim 1, Loderer disclose wherein signal of an influence of a bubble in the fluid (para [0031], where receive bubble detection data signal(s) IB provided by the second sensor 17; para [0033], where  temperature influences the speed of ultrasonic signals traveling in the flowing fluid).
Elsherbini disclose efficiency of the signal is calculated based on a ratio of an input voltage input to an output voltage output independent (para [0097], where better efficiency than some conventional approaches (e.g., low dropout regulators), and can support much higher ratios of input voltage to output voltage).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide input/output ratio voltage, as taught by Mano in combination of Loderer and Riley of (emitter/receiver) in order to improving the power efficiency for sensor device and decreasing losses.



        
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 4, The prior art of record does not teach or fairly suggest a method of testing having the steps of:
“the rotation offset angle is selected to optimize a figure of merit according to an equation:


    PNG
    media_image1.png
    78
    342
    media_image1.png
    Greyscale

where Vin is an input voltage input to the emitter, Vbubble is an output voltage output by the receiver in the presence of a bubble in the fluid, and Vnobubble is the output voltage in the absence of the bubble in the fluid”.

Regarding Claim 10:
The prior art of record does not teach or fairly suggest a method of testing having the steps of:
“the emitting overlapping portion of the emitting surface is greater than 0% and less than or equal to 50% of the emitting surface , and the receiving overlapping portion of the receiving surface is greater than 0% and less than or equal to 50% of the receiving surface.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1. Hall  (US Pub.20220040391);
2. Hall (WO 2020/120320 A1),
3. Greenwald et al., (US Pub.20070241286)
4. WU (CN101250801A);
5.Naganuma (CN 102473938)
6.Hibi (USPub.20090025355);
7. Liu (CN105092684A) disclose (Claim 7, where of voltage ratio to estimate the total measuring time bubble volume concentration by gas).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2857